      Case 2:21-cv-00068-DWL Document 49 Filed 06/15/21 Page 1 of 4




 1   JEAN E. WILLIAMS
     Acting Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division
 4   REUBEN S. SCHIFMAN
 5   TYLER M. ALEXANDER
     ERIKA NORMAN
 6   Trial Attorneys
 7   Natural Resources Section
     150 M St. NE, Third Floor
 8   Washington, D.C. 20002
 9   (202) 305-4224 (Schifman)
     (202) 598-3314 (Alexander)
10   (202) 305-0475 (Norman)
11   Reuben.Schifman@usdoj.gov
     Erika.norman@usdoj.gov
12   Tyler.alexander@usdoj.gov
13
     Attorneys for Federal Defendants
14
                          THE UNITED STATES DISTRICT COURT
15                              DISTRICT OF ARIZONA
16                                PHOENIX DIVISION

17
18   San Carlos Apache Tribe,                     NO. CV-21-00068-PHX-DWL

19                                                JOINT STATUS REPORT
                          Plaintiff.
20
            vs.
21
     United States Forest Service, et al.,
22
23                        Defendants.
24
25
26
27
28
         Case 2:21-cv-00068-DWL Document 49 Filed 06/15/21 Page 2 of 4




 1           Pursuant to this Court’s Order (ECF No. 47), Plaintiff and Federal Defendants
 2   submit the following Joint Status Report:1
 3           On January 15, 2021, the Forest Service published the Final Environmental Impact
 4   Statement (“FEIS”) and Draft Record of Decision (“DROD”) for the Resolution Copper
 5   Project and Land Exchange. On January 14, 2021, Plaintiff filed a Complaint (ECF No.
 6   1) challenging the legality of the FEIS and related Forest Service actions and omissions.
 7   Plaintiff also filed a Motion for Preliminary Injunction (ECF No. 29) to block the
 8   Exchange. Resolution Copper Mining, LLC (“Resolution”) intervened. Subsequently,
 9   on March 1, 2021, the Forest Service informed Plaintiff, via email, that it was rescinding
10   the challenged FEIS and DROD. On March 3, 2021, the Federal Defendants filed Notice
11   of Superseding Agency Action and Opposition to Plaintiff’s Motion for a Preliminary
12   Injunction (ECF No. 36).
13           In that Notice, the Federal Defendants stated that the proposed Land Exchange
14   would not go forward “until the FEIS is re-published,” which would be “at least several
15   months” from now. Id. at 3. Plaintiff and the Federal Defendants then entered a Joint
16   Stipulation on March 8, 2021, obviating the need for a hearing on Plaintiff’s Injunction
17   Motion (ECF No. 40). Plaintiff then filed a Notice withdrawing its Motion for
18   Preliminary Injunction (ECF No. 41), which was acknowledged by this Court (ECF No.
19   42). Plaintiff and Federal Defendants then jointly requested that this case be stayed
20
     pending the Forest Service’s issuance of a future FEIS and DROD, which the Court
21
     granted. ECF Nos. 46-47. The Forest Service will provide at least 60 days’ notice to
22
     Plaintiff’s counsel and the public before any future FEIS and DROD for the subject Land
23
     Exchange and Project is issued. The Forest Service will also file such notice with this
24
25
26
     1
       Counsel for Resolution has stated to counsel for Plaintiff and Federal Defendants that
27   Resolution does not concede that Federal Defendants had authority under the NDAA to
28   rescind publication of the FEIS. Resolution does not join this Joint Status Report and
     takes no position on the Joint Status Report.

                                                  1
      Case 2:21-cv-00068-DWL Document 49 Filed 06/15/21 Page 3 of 4




 1   Court. The Court’s Order staying the case directs the Parties to submit a status report
 2   every twelve weeks to apprise the court of any developments.
 3          Federal Defendants rescinded the FEIS and DROD “in order to reinitiate
 4   consultation with Tribes and ensure impacts have been fully analyzed.” ECF No. 36 at 1.
 5   The agency is reviewing prior consultation efforts and expects to renew consultation in
 6   the upcoming weeks. In accordance with the Court’s Order, Defendants will provide 60
 7   days’ notice to Plaintiff’s counsel, the public, and this Court before any future FEIS and
 8   DROD for the subject Land Exchange and Project is issued. The Parties will provide
 9   another Joint Status Report in twelve weeks.
10
11          Submitted this 15th day of June, 2021,
12                                      JEAN E. WILLIAMS
                                        Acting Assistant Attorney General
13
                                        U.S. Department of Justice
14                                      Environment & Natural Resources Division
15
                                        /s/ Erika Norman
16                                      Reuben Schifman
                                        Tyler Alexander
17                                      Erika Norman
18                                      Trial Attorneys
                                        Natural Resources Section
19                                      150 M St. NE, Third Floor
20                                      Washington, D.C. 20002
                                        (202) 305-4224 (Schifman)
21                                       (202) 598-3314 (Alexander)
22                                      (202) 305-0475 (Norman)
                                        Reuben.Schifman@usdoj.gov
23                                      Tyler.alexander@usdoj.gov
24                                      Erika.norman@usdoj.gov

25                                      Attorneys for Federal Defendants
26
                                        /s/ Alexander B. Ritchie
27                                      Alexander B. Ritchie (AZBN 019579)
                                         Attorney General
28
                                         E-m: Alex.ritchie@scat-nsn.gov

                                                  2
     Case 2:21-cv-00068-DWL Document 49 Filed 06/15/21 Page 4 of 4




 1
                                 /s/ Justine R. Jimmie
 2
                                 Justine Jimmie (AZBN 019148)
 3                               Deputy Attorney General
                                 E-m: Justine.jimmie@scat-nsn.gov
 4
 5                              /s/ Chase A. Velasquez
                                Chase A. Velasquez (NMBN 148294)
 6                              Assistant Attorney General (pro hac vice)
 7                              E-m: chase.velasquez@scat-nsn.gov
                                San Carlos Apache Tribe
 8                              Department of Justice
 9                              Post Office Box 40
                                San Carlos, Arizona 85550
10                              Tel. (928) 475-3344
11
                                Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          3
